                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA, et al,
 ex rel. TARYN HARTNETT and DANA
 SCHOCHED,

                Plaintiffs,                           CIVIL FILE NO. 3:17-CV-37

                vs.

 PHYSICIANS CHOICE LABORATORY
 SERVICES, et al.,

                Defendants.


                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA and
 THE STATE OF TENNESSEE, ex rel.
 J.D. JENKINS, ELIZABETH COYLE
 and ELIZABETH MERRY,
                                                      CIVIL FILE NO. 3:17-CV-46
                Plaintiffs,

                vs.

 PHYSICIANS CHOICE LABORATORY
 SERVICES, et al.,

                Defendants.


                                          ORDER

       Having considered the United States’ Unopposed Motion to Consolidate (Doc. No.

36), the motion is GRANTED. The Court finds that Civil Action Nos. 3:17-cv-37 and 3:17-

cv-46 involve common issues of law and fact and consolidation would promote judicial

efficiency economy and therefore should be consolidated. See Fed. R. Civ. P. 42(a). In

accordance with the Court’s standard operating procedures, the first-filed case in this Court,
No. 3:17-cv-37, will be the lead case.1 The consolidation is for ease of docketing only and

does not reflect any substantive ruling by the Court regarding these two cases.

    It is FURTHER ORDERED that all future filings in these cases be made in the lead case

only and that the caption contain the case number 3:17-cv-37 and on the next line

“(Consolidated with 3:17-cv-46)”.

    It is FURTHER ORDERED that, as a result of this consolidation, case number 3:17-cv-

46 is hereby administratively closed.

    IT IS SO ORDERED.


                                            Signed: June 20, 2019




                                            SEALED DOCUMENT with access to Specified Parties/Plaintiff.




1
  The Court notes the motion requests the later-filed case be designated as the lead case; however, neither the
motion nor memorandum filed in these two cases provided argument or other sufficient explanation to support
this request. Accordingly, the Court will apply the process used in the Western District of North Carolina to
designate the first-filed case as the lead case in this matter.
                                                       2
